Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
	Applicant’s election with traverse of Group II, claims 29, 31, 33, 35 and 36, and without traverse of the election of species of the disorder of fatty liver disease in response to the restriction requirement of 07/12/2022 is acknowledgement. The traversal is based on the ground that Applicant argues that Applicants submit that examining the claims of Group II and Group III together would not be an undue search burden as there are overlapping indications in claims 29 and 30.  In addition, applicants submit that Groups II and III share the technical feature of using a composition comprising a mixture of fruits and vegetables to treat a disease or condition. 
Applicant’s arguments are not found persuasive because, as Examiner explained in the previous restriction requirement of 07/12/2022, according to PCT Rule 13.2, unity of invention exists only when the shared or corresponding technical feature is a contribution over the prior art.  The inventions defined by Groups I-III lack unity of invention because the special technical feature of Group I is drawn to a composition comprising the instantly claimed active ingredients therein. However, such a composition (as claimed in claim 1) is reasonably taught (anticipated) by the prior art including those listed as X references within the corresponding PCT search report.  Thus, the technical feature that would otherwise bind the claims together is not a special technical feature and, therefore, the claims lack unity.  
Thus, the restriction requirement is deemed proper and is therefore made final.
	Claims 29, 31, 33, 35, 36 and 39-53 on the elected species have been examined on the merits.  Claims 1-2, 4-16, 21 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Claim 41  “wherein said mixture of fruit and vegetable species comprises” lacks antecedent bases, because there is not an original reference within claim 29 of “escarole, brussels sprouts, green peas, honeydew melon, broccoli, spinach, snap beans, cauliflowers, mangoes, papaya, celery, tangerines, limes, raspberries, plums, cherries, blueberries, apricots, dried peas, great northern beans, dried navy beans, dried lentils, dried lentils, pinto beans, lima beans, red kidney beans and black beans.” 
Claim 42  “wherein said mixture of fruit and vegetable species comprises” lacks antecedent bases, because there is not an original reference within claim 29 of “escarole, brussels sprouts, green peas, honeydew melon, broccoli, spinach, snap beans, cauliflowers, mangoes, papaya, celery, tangerines, limes, raspberries, plums, cherries, blueberries, apricots, dried peas, great northern beans, dried navy beans, dried lentils, dried lentils, pinto beans, lima beans, red kidney beans and black beans.” 
All other claims depend directly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 33, 35, 36 and 39-53 are rejected under 35 USC 103 as being unpatentable over Zabrecky (US 20050123628) in view of Smith et al. (US 20160007639), Demark (US 20080206402), Bok et al. (US 20050003026), and Gilles (US 6248375).  
	Although unclear as drafted, a method for treating and/or preventing one or more conditions selected from the elected species of fatty liver disease to a subject comprising administering an effective amount to a subject a composition comprising a mixture (the mixture as a dry powder) of fruit and vegetable species comprising oranges, apples, banana, grapes, watermelon, pineapple, strawberries, cantaloupe, lemons, grapefruit, peaches, pears, potato, tomato, sweet corn, onions, head lettuce, head lettuce, romaine, bell peppers, carrots, cucumbers, cabbage, dry beans, sweet potato, escarole, brussels sprouts, green peas, honeydew melon, broccoli, spinach, snap beans, cauliflowers, mangoes, papaya, celery, tangerines, limes, raspberries, cranberries, plums, cherries, blueberries, apricots, dried peas, great northern beans, dried navy beans, dried lentils, dried lentils, pinto beans, lima beans, red kidney beans, black beans and wherein the mixture comprises a polyphenol content of hesperetin, caffeoylquinic acid, quercetin and malvidin and further comprising naringenin, pelargonidin, catechin and procyanidin and further comprising one or more polyphenols selected from caffeic acid and ellagic acid and further comprising one or more of protein, carbohydrates or fats is claimed. 
[Please note that since Applicant is claiming using the claimed composition for prophylaxis use (i.e. to prevent), the administration of the claimed composition to a subject in need thereof would inherently read on treating or preventing any and/or all diseases or disorders in a subject instead of just treating the claimed disorder/diseases of the elected species of a fatty liver disease because it appears to Examiner that the language "to prevent”  means that the claimed subject does not have or yet to have and/or be suffering from the claimed disorder/diseases.]
Zabrecky teaches a composition in the form of a nutritional food/beverage which comprises or may comprise (often within various preferred embodiments) fruit or vegetable sources (as a dried fine powder) such as strawberries, cantaloupe, pineapples, broccoli, brussels sprouts, tomatoes, spinach, green peppers, cabbage, watermelon, grapefruit, potato, oranges, peach, dried beans and peas to be administered to any and/or all claimed subjects or to as a nutritional to a subject having the claimed fatty liver disease (see entire document including e.g.-title, abstract, paragraphs 0016, 0018, 0105, 0120, 0129 and claims). 
Zabrecky, however, does not teach the further inclusion of a mixture (the mixture as a dry powder) of fruit and vegetable species comprising apples, banana, grapes, lemons,  pears, sweet corn, onions, head lettuce, head lettuce, romaine, carrots, cucumbers, sweet potato, escarole, honeydew melon, snap beans, cauliflowers, mangoes, papaya, celery, tangerines, limes, raspberries, cranberries, plums, cherries, blueberries, apricots, dried peas, great northern beans, dried navy beans, dried lentils, dried lentils, pinto beans, lima beans, red kidney beans, black beans and wherein the mixture comprises a polyphenol content of hesperetin, caffeoylquinic acid, quercetin and malvidin and further comprising naringenin, pelargonidin, catechin and procyanidin and further comprising one or more polyphenols selected from caffeic acid and ellagic acid and further comprising one or more of protein, carbohydrates or fats to be administered to any and/or all claimed subjects therein. 
Smith beneficially teaches a composition in the form of a nutritional food which comprises or may comprise (often within various preferred embodiments) a mixture (the mixture as a dry powder) of fruit and vegetable species comprising oranges, apples, banana, grapes, watermelon, pineapple, strawberries, cantaloupe, lemons, grapefruit, peaches, pears, potato, tomato, sweet corn, onions, head lettuce, head lettuce, romaine, bell peppers, carrots, cucumbers, cabbage, dry beans, sweet potato, brussels sprouts, green peas, honeydew melon, broccoli, spinach, snap beans, cauliflowers, mangoes, papaya, tangerines, limes, raspberries, cranberries, plums, cherries, blueberries, apricots, dried peas and wherein the mixture comprises a polyphenol content of hesperetin, caffeoylquinic acid (another group/name is chloregenic acid), quercetin and malvidin and further comprising naringenin (contained within grapefruit), pelargonidin (contained within raspberries and/or strawberries), catechin and procyanidin (contained within apples) and further comprising one or more polyphenols selected from caffeic acid and ellagic acid to be administered to any and/or all claimed subjects or as a nutritional to a subject having a liver malfunction therein (paragraph 0013) (see entire document including e.g.-title, abstract, paragraphs 0013, 0014, 0015, 0016, 0019, 0031, Tables and claims). 
Denmark beneficially teaches a composition in the form of a nutritional food which comprises or may comprise (often within various preferred embodiments) great northern beans, dried navy beans, dried lentils, dried lentils, pinto beans, lima beans, red kidney beans, black beans to be administered to any and/or all claimed subjects or as a nutritional to a subject for a health benefit (see entire document including e.g.-title, abstract, paragraphs 0014, 0022 and claims). 
Bok beneficially teaches a composition in the form of a nutritional food which comprises or may comprise (often within various preferred embodiments) escarole and celery to be administered to any and/or all claimed subjects or as a nutritional to a subject for a health benefit (see entire document including e.g.-title, abstract, paragraphs 0014, 0022 and claims). 
Gilles beneficially teaches a composition in the form of a nutritional food which comprises or may comprise (often within various preferred embodiments) protein, carbohydrates or fats to be administered to any and/or all claimed subjects or as a nutritional to a subject for a health benefit (see entire document including e.g.-title, abstract and claims). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zabrecky’s composition by further including of a mixture (the mixture as a dry powder) of fruit and vegetable species comprising apples, banana, grapes, lemons,  pears, sweet corn, onions, head lettuce, head lettuce, romaine, carrots, cucumbers, sweet potato, escarole, honeydew melon, snap beans, cauliflowers, mangoes, papaya, celery, tangerines, limes, raspberries, cranberries, plums, cherries, blueberries, apricots, dried peas, great northern beans, dried navy beans, dried lentils, dried lentils, pinto beans, lima beans, red kidney beans, black beans and wherein the mixture comprises a polyphenol content of hesperetin, caffeoylquinic acid, quercetin and malvidin and further comprising naringenin, pelargonidin, catechin and procyanidin and further comprising one or more polyphenols selected from caffeic acid and ellagic acid and further comprising one or more of protein, carbohydrates or fats within the composition taught by Zabrecky, as well as to administer such composition to any and/or all claimed subjects and/or for the same intended purpose of as a nutritional to be administered to a subject for a health benefit such as having a liver malfunction such as fatty liver disease.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to be effective as a nutritional to treat a subject for a health benefit such as having a liver malfunction such as fatty liver disease and to form a composition as a nutritional to be administered to a subject for a health benefit such as having a liver malfunction such as fatty liver disease, because the idea of combining them flows logically from their having been individually taught for the same purpose in the prior art. The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition and the substitution of one form for another such as being in a freeze-dried form to be effectively administered and the modification of the time period to be effectively administered) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 
Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                              
/MICHAEL BARKER/Primary Examiner, Art Unit 1655